Exhibit 10.1(d)

SPANSION INC.

2010 EQUITY INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD

The following sets forth the terms of your Spansion Inc. Restricted Stock Unit
(“RSU”) Award.

 

Employee Name:    %%FIRST_NAME%-% %%LAST_NAME%-% Stock ID:   
%%EMPLOYEE_IDENTIFIER%-% Grant Number:    %%OPTION_NUMBER%-% Grant Date:   
[Month, Day, Year ] Number of Shares    Vesting Schedule and Payment Date:   

Subject to acceleration in certain circumstances, the RSUs vest and are paid on
the following dates (each a “Payment Date”):

 

Shares                 Date

 

Shares                 Date

 

Shares                 Date

 

Shares                 Date

The Restricted Stock Unit Award that is described and made pursuant to this
Restricted Stock Unit Award (this “Award”) is issued under the Spansion Inc.
2010 Equity Incentive Award Plan (as amended from time to time, the “Plan”). To
the extent you provide services to the Company outside of the United States, the
Award will also be subject to the special provisions set forth in Exhibit A,
including any sub-plans referenced therein. By electronically acknowledging and
accepting this Award within 30 days after the date of the electronic mail
notification to you of the grant of this Award (the “Electronic Notification
Date”), you agree to be bound by the terms and conditions herein, the Plan and
all conditions established by the Company in connection with awards issued under
the Plan. In order to vest in the Award you must accept this Award within 30
days of the Electronic Notification Date. If you fail to accept this Award
within 30 days of the Electronic Notification Date the Award will be cancelled
and forfeited.



--------------------------------------------------------------------------------

The following terms and conditions apply to the RSUs granted pursuant to this
Award.

 

Company; Defined Terms:   

“Company” shall mean Spansion Inc., and, except as the context may otherwise
require, references to “Company” shall be deemed to include its subsidiaries and
affiliates.

 

To the extent not defined herein, capitalized terms shall have the meanings
ascribed to them in the Plan.

Type of Award:   

Restricted Stock Units, or RSUs.

 

The RSUs entitle the Holder to receive an equal number of shares of Common Stock
at settlement, as described below.

Brokerage Account Requirement    As a condition to the grant of the RSUs, the
Holder agrees to open and maintain a brokerage account at the Company’s
designated stock broker at all times that the RSUs remain outstanding. Vesting
and Settlement:   

The RSUs shall vest and become payable according to the schedule set forth
above; provided, however, that the RSUs will vest and be paid on such dates only
if the Holder has not had a Termination of Service prior to the applicable
Payment Date. Except as provided below, all unvested RSUs will be forfeited upon
Termination of Service. Vested RSUs shall be settled through the issuance of
shares of Common Stock to the Holder equal to the number of RSUs to be settled
and paid. The issuance of shares of Common Stock will be subject to tax
withholding, as provided below.

 

Notwithstanding the foregoing, upon a Change in Control prior to Holder’s
Termination of Service, one-hundred percent (100%) of the RSUs shall
automatically be fully vested and payable. In anticipation of a Change in
Control, the Administrator may cause the RSUs to terminate at a specific time in
the future, including but not limited to the date of such Change in Control.

Transferability of RSUs:    RSUs may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, provided that in the event of
the Holder’s death, shares deliverable or amounts payable with respect to the
RSUs shall be delivered or paid, as applicable, to the Holder’s designated
beneficiary. The Administrator will advise Holders with respect to the
procedures for naming and changing designated beneficiaries. Tax Withholding:   
The Holder agrees that the Company may deduct from the Holder’s paycheck within
a reasonable time following each Payment Date the minimum amount required to
satisfy any applicable tax withholding obligations with respect to the issuance
of shares of Common Stock on such Payment Date. Notwithstanding the foregoing,
if the Company permits an alternative method to satisfy withholding obligations
for any Payment Date, the Holder may elect though the Company’s designated stock
broker such alternative method to satisfy withholding obligations provided such
election is made at least one day prior to the applicable Payment Date and the
Holder satisfies all other requirements of such alternative method.

 

2



--------------------------------------------------------------------------------

  

If the Company permits as of an applicable Payment Date, the alternative methods
by which the Holder may satisfy tax withholding obligations include the
following:

 

•       Depositing cash in an amount equal to the tax withholding obligations in
the Holder’s brokerage account designated by the Company and instructing the
broker to pay such cash amount to the Company; or

 

•       Selling that number of shares of Common Stock necessary to provide
proceeds in an amount equal to the tax withholding obligations and instructing
the broker to pay the proceeds to the Company, provided that if the withholding
obligations arise during a period in which the Holder is prohibited from trading
in the Common Stock under any policy of the Company or by reason of the Exchange
Act, then this alternative shall not be available to the Holder.

 

The Holder is encouraged to consult with a tax advisor regarding the tax
consequences of participation in the Plan and acceptance of this Award.

Rights as a Stockholder:    Until the shares of Common Stock are issued and
delivered, a Holder will have no rights as a stockholder with respect to the
shares of Common Stock subject to the RSU. No Right to Continued Employment:   
Neither the RSUs nor this Agreement confers upon the Holder any right to
continue to be an employee of the Company or any of its subsidiaries or
interferes in any way with the right of the Company or any of its subsidiaries
to terminate the Holder’s employment at any time. Additional Terms for Holders
Providing Services Outside the United States:    To the extent Holder provides
services to the Company in a country other than the United States, the RSUs
shall be subject to such additional or substitute terms as shall be set forth
for such country in Exhibit A attached hereto, including any sub-plans
referenced therein.

 

3



--------------------------------------------------------------------------------

Data Privacy:    By acceptance of this Award, the Holder acknowledges and
consents to the collection, use, processing and transfer of personal data as
described below. The Company, its affiliates and the Holder’s employer hold
certain personal information, including the Holder’s name, home address and
telephone number, date of birth, social security number or other employee tax
identification number, salary, nationality, job title, and any equity
compensation grants or Common Stock awarded, cancelled, purchased, vested,
unvested or outstanding in the Holder’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and its affiliates will transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the United States, the European Economic Area, or elsewhere. The Holder hereby
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan on behalf of the
Holder to a third party with whom the Holder may have elected to have payment
made pursuant to the Plan. The Holder may, at any time, review Data, require any
necessary amendments to it or withdraw the consent herein in writing by
contacting the Company; however, withdrawing the consent may affect the Holder’s
ability to participate in the Plan and receive the benefits intended by this
Award. No impact on other rights.    Participation in the Plan is voluntary. The
value of the RSUs is an extraordinary item of compensation outside the scope of
Holder’s normal employment and compensation rights, if any. As such, the RSUs
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pensions or retirement benefits or similar payments unless
specifically and otherwise provided in the plans or agreements governing such
compensation. The Plan is discretionary in nature and may be amended, cancelled,
or terminated by the Company, in its sole discretion, at any time. The grant of
RSUs under the Plan is a one-time benefit and does not create any contractual or
other right to receive any other grant of RSUs or other awards under the Plan in
the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of the grant, the form of
award, number of shares of Common Stock subject to an award, vesting, and
exercise provisions, as relevant.

 

4



--------------------------------------------------------------------------------

EXHIBIT A

TO SPANSION INC.

2010 EQUITY INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD

This Exhibit A to the Spansion Inc. 2010 Equity Incentive Award Plan (the
“Plan”) Restricted Stock Unit Award (“Award”) includes special terms and
conditions applicable to Holders in the countries below. These terms and
conditions are in addition to or substitute for, as applicable, those set forth
in the Award. Any capitalized term used in this Exhibit A without definition
shall have the meaning ascribed to such term in the Plan or the Award, as
applicable.

Each Holder is advised to seek appropriate professional advice as to how the
relevant exchange control and tax laws in the Holder’s country may apply to the
Holder’s individual situation.

CHINA

Limitations on Common Stock Issuance. Due to local exchange control regulations,
the Holder is required to immediately sell all shares upon issuance using a
broker who, upon issuance of the shares of Common Stock upon vesting of the RSUs
will simultaneously sell all of the shares of Common Stock that the Holder is
entitled to receive upon such issuance, use the proceeds to pay any Tax-Related
Items (as defined below) to the Company and remit the balance to the Holder in
cash. Depending on the development of local laws, the Company reserves the right
to provide additional settlement methods for the Holder prior to vesting.

Responsibility for Taxes. Regardless of any action the Company takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Holder
acknowledges that the ultimate liability for all Tax-Related Items legally due
by Holder is and remains his or her responsibility and that the Company
(1) makes no representations or undertaking regarding treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant, vesting or settlement of the RSUs, or sale of shares of Common Stock
issued pursuant to such settlement; and (2) does not commit to structure the
terms of the grant or any aspect of the Award to reduce or eliminate the
Holder’s liability for Tax-Related Items. Prior to vesting of the RSUs, the
Holder shall make adequate arrangements satisfactory to the Company to satisfy
all withholding and payment on account obligations of the Company. In this
regard, the Holder authorizes the Company to withhold all applicable Tax-Related
Items legally payable by Holder from Holder’s wages or other cash compensation
paid to Holder by the Company or from proceeds of the sale of the shares of
Common Stock. Alternatively, or in addition, the Company may sell or arrange for
the sale of shares of Common Stock to meet the withholding obligation for
Tax-Related Items.

FINLAND

No country-specific Award terms apply.

FRANCE

Sub-Plan.

The Award shall be deemed granted under and subject to the terms of the 2010
Equity Incentive Award Plan French Sub-Plan – Restricted Stock/Restricted Stock
Units.

Data Privacy.

 

5



--------------------------------------------------------------------------------

This provision replaces the “Data Privacy” section of the Award.

By acceptance of this Award, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder’s employer hold certain personal
information, including the Holder’s name, home address and telephone number,
date of birth, social security number or other employee tax identification
number, employment history and status, salary, nationality, job title, and any
equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Holder’s favor, for the purpose of
managing and administering the Plan (“Data”). The Company and its affiliates
will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. Currently, the third
party is [ — ], [address], however the Company may retain additional or
different third parties for any of the purposes mentioned. The Company may also
make the Data available to public authorities where required under locally
applicable law. These recipients may be located in the United States, the
European Economic Area, or elsewhere, which the Holder separately and expressly
consents to, accepting that outside the European Economic Area, data protection
laws may not be as protective as within. The Holder hereby authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing participation
in the Plan, including any requisite transfer of such Data as may be required
for the administration of the Plan on behalf of the Holder to a third party with
whom the Holder may have elected to have payment made pursuant to the Plan. The
Holder may, at any time, review Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the Company through its
local H.R. Director; however, withdrawing the consent may affect the Holder’s
ability to participate in the Plan and receive the benefits intended by this
Award. Data will only be held as long as necessary to implement, administer and
manage the Holder’s participation in the Plan and any subsequent claims or
rights.

French Language Provision. By accepting this Award, Holder confirms having read
and understood the documents relating to the Plan which were provided to Holder
in the English language. Holder accepts the terms of those documents
accordingly.

French translation: En acceptant ce Contrat vous confirmez ainsi avoir lu et
compris les documents relatifs au Plan qui vous ont été communiqués en langue
anglaise. Vous en acceptez les termes en connaissance de cause.

GERMANY

Acceptance of Award. Notwithstanding the terms of the Award, a Holder must
acknowledge and accept the Award by signing a copy of the Award and returning
the original signed document within 30 days after the date of the electronic
mail notification of the grant of this Award. For the avoidance of doubt, this
Award cannot be accepted electronically. Please sign and return the Award to:
[Name and address of who receives original signature from Holder]

No Impact on Other Rights. The grant of RSUs under the Plan is a one-time
benefit and does not create any contractual or other right to receive any other
grant of RSUs or other awards under the Plan in the future.

Consent to Personal Data Processing and Transfer.

This provision replaces the “Data Privacy” section of the Award.

By acceptance of this Award, the Holder acknowledges and consents to the
collection, use,

 

6



--------------------------------------------------------------------------------

processing and transfer of personal data as described below. The Company and the
Holder’s employer hold certain personal information, including the Holder’s
name, home address and telephone number, date of birth, social security number
or other employee tax identification number, salary, nationality, job title, and
any equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Holder’s favor, for the purpose of
managing and administering the Plan (“Data”). The Company and the Holder’s
employer will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan, at the time being
[full names and addresses of other entities within the group of companies and
outside including the job titles of the persons who will receive the data or
process them at each location]. These recipients are located in the European
Economic Area, but also outside and in so-called insecure third-party countries
that do not guarantee the data privacy protection level of the European Economic
Area, for example the United States [possibly list other third party countries,
if applicable]. The Holder hereby authorizes them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan on behalf of the Holder to a third party with whom the Holder may have
elected to have payment made pursuant to the Plan. The Holder may, at any time,
review Data, require any necessary amendments to it or withdraw the consent
herein in writing by contacting the Company; however, withdrawing the consent
may affect the Holder’s ability to participate in the Plan and receive the
benefits intended by this Award.

ISRAEL

Sub-Plan.

The Award shall be deemed granted under and subject to the terms of the 2010
Equity Incentive Award Plan Sub-Plan – Israel (the “Sub-Plan”). Capitalized
terms not otherwise defined herein or in the Plan shall have the meanings
ascribed in the Sub-Plan.

Acceptance of Award. By electronically acknowledging and accepting this Award,
Holder acknowledges and agrees to the following:

 

  •  

The Award is granted under and governed by the Plan (including the Sub-Plan),
Section 102(b)(2) of the Income Tax Ordinance (New Version) – 1961 and the Rules
promulgated in connection therewith (“Section 102”) and the Trust Agreement.

 

  •  

The shares of Common Stock issued upon vesting of the RSUs will be issued to the
Trustee to hold on Holder’s behalf, pursuant to the terms of Section 102 and the
Trust Agreement.

 

  •  

Holder is familiar with the terms and provisions of Section 102, particularly
the Capital Gains Track described in subsection (b)(2) thereof, and agrees that
Holder will not require the Trustee to release or sell the RSUs or underlying
shares of Common Stock during the Restricted Holding Period, unless permitted to
do so by applicable law.

Data Privacy.

This provision replaces the “Data Privacy” section of the Award.

By acceptance of this Award, the Holder acknowledges and consents to the
collection, use, processing

 

7



--------------------------------------------------------------------------------

and transfer of personal data as described below. The Company, its affiliates
and the Holder’s employer hold certain personal information, including the
Holder’s name, home address and telephone number, date of birth, social security
number or other employee tax identification number, salary, nationality, job
title, and any equity compensation grants or Common Stock awarded, cancelled,
purchased, vested, unvested or outstanding in the Holder’s favor, for the
purpose of managing and administering the Plan (“Data”). The Company and its
affiliates will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the United States, the European Economic Area, or elsewhere. The
Holder hereby authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan on
behalf of the Holder to a third party with whom the Holder may have elected to
have payment made pursuant to the Plan, including transfers outside of Israel
and further transfers thereafter. The Holder may, at any time, review Data,
require any necessary amendments to it or withdraw the consent herein in writing
by contacting the Company; however, withdrawing the consent may affect the
Holder’s ability to participate in the Plan and receive the benefits intended by
this Award.

ITALY

This provision replaces the “Data Privacy” section of the Award.

Data Privacy Notice and Consent.

Holder hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of personal data as
described in this section of Exhibit A by and among, as applicable, the Company
and any Subsidiary for the exclusive purpose of implementing, administering and
managing Holder’s participation in the Plan.

Holder understands that the Company and any Subsidiary may hold certain personal
information about Holder, including but not limited to, Holder’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of the RSUs or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in Holder’s favor, for the exclusive purpose of managing
and administering the Plan (“Personal Data”).

Holder also understands that providing the Company with Personal Data is
necessary for the performance of the Plan and that Holder’s denial to provide
Personal Data would make it impossible for the Company to perform its
contractual obligations and may affect Holder’s ability to participate in the
Plan. The Controller of Personal Data processing is Spansion Inc., with
registered offices at 915 DeGuigne Drive, P.O. Box 3453, Sunnyvale, California
94088, United States of America, and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is [name and address of registered office
in Italy].

Holder understands that Personal Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. Holder further understands that the
Company and/or a Subsidiary will transfer Personal Data amongst themselves as
necessary for the purpose of implementation, administration and management of
Holder’s participation in the Plan, and that the Company and/or a Subsidiary may
each further transfer Personal Data to third parties assisting the Company in
the implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to a

 

8



--------------------------------------------------------------------------------

broker or other third party with whom Holder may elect to deposit any Shares
acquired under the Plan. Such recipients may receive, possess, use, retain and
transfer Personal Data in electronic or other form, for the purposes of
implementing, administering and managing Holder’s participation in the Plan.
Holder understands that these recipients may be located in or outside the
European Economic Area, such as in the United States or elsewhere. Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete
Personal Data as soon as it has accomplished all the necessary legal obligations
connected with the management and administration of the Plan.

Holder understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area as specified herein and
pursuant to applicable laws and regulations, does not require Holder’s consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. Holder
understands that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
Holder has the right to, including but not limited to, access, delete, update,
correct or stop, for legitimate reason, the Personal Data processing.
Furthermore, Holder is aware that Personal Data will not be used for direct
marketing purposes. In addition, Personal Data provided can be reviewed and
questions or complaints can be addressed by contacting Holder’s human resources
department.

JAPAN

Data Privacy.

This provision replaces the “Data Privacy” section of the Award.

By acceptance of this Award, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, [specify affiliates that may have access to the personal
information], and the Holder’s employer hold the following personal information
for the purpose of managing and administering the Plan (“Data”): the Holder’s
name, home address and telephone number, date of birth, social security number
or other employee tax identification number, salary, nationality, job title, and
any equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Holder’s favor [add any other particular
categories of personal information to be used by the affiliates]. From time to
time, the Company may change the scope of its affiliates that hold, use or
process Holder’s personal information or the scope of Holder’s personal
information to be held, used or processed by the Company, its affiliates and the
Holder’s employer, by providing, or made easily accessible, information about
such change to the Holder. The Company and its affiliates will transfer Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan. These recipients may be located in the United
States, the European Economic Area, or elsewhere. The Holder hereby authorizes
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan on behalf of the Holder to a
third party with whom the Holder may have elected to have payment made pursuant
to the Plan. The Holder may, at any time, review Data, require any necessary
amendments to it or withdraw the consent herein in writing

 

9



--------------------------------------------------------------------------------

by contacting the Company; however, withdrawing the consent may affect the
Holder’s ability to participate in the Plan and receive the benefits intended by
this Award.

KOREA

No country-specific Award terms apply.

MALAYSIA

No country-specific Award terms apply.

SINGAPORE

No country-specific Award terms apply.

SWEDEN

No country-specific Award terms apply.

TAIWAN

No country-specific Award terms apply.

THAILAND

No country-specific Award terms apply.

THE NETHERLANDS

Data Privacy.

This provision replaces the “Data Privacy” section of the Award.

By acceptance of this Award, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder’s employer hold certain personal
information, including the Holder’s name, home address and telephone number,
date of birth, citizen service number (burgerservicenummer) (former social
security number) or other employee tax identification number (insofar as
allowed), salary, nationality, job title, and any equity compensation grants or
Common Stock awarded, cancelled, purchased, vested, unvested or outstanding in
the Holder’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. Currently, the third parties are [ — ], [address], however the Company
may retain additional or different third parties for any of the purposes
mentioned. These recipients may be located in the United States, the European
Economic Area, or elsewhere. Countries outside the European Economic Area do not
provide for a similar level of data protection as within the European Economic
Area pursuant to the European Data Protection Directive 95/46/EC. The Holder
hereby authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan on behalf of the
Holder to a third party with whom the Holder may have elected to have payment
made pursuant to the

 

10



--------------------------------------------------------------------------------

Plan. The Holder may, at any time, review Data, require any necessary amendments
to it or withdraw the consent herein in writing by contacting the Company;
however, withdrawing the consent may affect the Holder’s ability to participate
in the Plan and receive the benefits intended by this Award. The Holder
understands that he or she may request a list of the names and addresses of the
third party recipients of Data by contacting the Company through its local H.R.
Director at [address].

UNITED KINGDOM

Eligible Individual. For the purpose of RSUs awarded in the UK, only Employees
are Eligible Individuals.

Tax Withholding.

The following is added to the “Tax Withholding” section of the Award.

The Holder will be liable for and agrees to indemnify and keep indemnified the
Company, any subsidiary and his/her employing company, if different, from and
against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, employee’s National Insurance
contributions and, at the discretion of the Company, employer’s National
Insurance Contributions) that is attributable to (i) the grant or vesting of, or
any benefit derived by the Holder from, the RSUs, (ii) the acquisition by the
Holder of the Common Stock on the settlement of the RSUs, or (iii) the disposal
of any Common Stock.

At the discretion of the Company, the RSUs will not vest until the Holder has
entered into an election with the Company (or his/her employer) (as appropriate)
in a form approved by the Company and Her Majesty’s Revenue & Customs (a “Joint
Election”) under which any liability of the Company and/or the employer for
employer’s National Insurance contributions arising in respect of the granting,
vesting, settlement of or other dealing in the RSUs, or the acquisition of
Common Stock on settlement of the RSUs, is transferred to and met by the Holder.

The RSUs will not vest until the Holder has made such arrangements as the
Company may require for the satisfaction of any Tax Liability that may arise in
connection with the vesting or settlement of the RSUs and/or the acquisition of
the Common Stock by the Holder. The Company shall not be required to issue,
allot or transfer Common Stock until the Holder has satisfied this obligation.

No Right to Continued Employment.

This provision replaces the “No Right to Continued Employment” section of the
Award.

Neither the RSUs nor this Agreement:

 

  (i) confers upon the Holder any right to continue to be an employee of the
Company or any of its subsidiaries or interferes in any way with the right of
the Company or any of its subsidiaries to terminate the Holder’s employment at
any time; or

 

  (ii) forms part of the Holder’s entitlement to remuneration and benefits in
terms of his/her employment, or affects the Holder’s terms and conditions of
employment.

Data Privacy.

This provision replaces the “Data Privacy” section of the Award.

 

11



--------------------------------------------------------------------------------

By acceptance of this Award, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder’s employer hold certain personal
information (including sensitive personal information) such as the Holder’s
name, home address and telephone number, date of birth, social security number
or other employee tax identification number, salary, nationality, job title, and
any equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Holder’s favor, for the purpose of
managing and administering the Plan (“Data”). By participating in the Plan, the
Holder agrees that the Company and its affiliates may hold and process such
Data, and may transfer Data to any third parties assisting the Company or its
affiliates in the implementation, administration and management of the Plan.
These recipients may be located in the United States, the European Economic
Area, or elsewhere. The Holder hereby authorizes them to receive, possess,
process, use, hold, retain and transfer the Data, in electronic or other form,
for the purposes of implementing, administering and managing participation in
the Plan and in the course of the Company’s business, including any requisite
transfer of such Data as may be required for the administration of the Plan on
behalf of the Holder to a third party with whom the Holder may have elected to
have payment made pursuant to the Plan. The Holder may, at any time, review
Data, require any necessary amendments to it or withdraw the consent herein in
writing by contacting the Company; however, withdrawing the consent may affect
the Holder’s ability to participate in the Plan and receive the benefits
intended by this Award.

 

12